Appeal by the defendant from a judgment of the Supreme Court, Queens County (McDonald, J.), rendered March 27, 1998, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
There is no merit to the defendant’s contention that the trial court’s identification charge constituted reversible error. “Whether the charge is appropriate in an individual case is * * * a matter for the Trial Judge’s discretion” (People v Knight, 87 NY2d 873, 874). Here, the trial court gave an expanded identification charge, which sufficiently apprised the jurors that the reasonable doubt standard applied to the undercover officer’s identification testimony, and instructed them to carefully consider the accuracy and veracity of the undercover officer’s identification testimony (see, People v Hambrick, 122 AD2d 163, 164; People v Barry, 215 AD2d 397; People v Stitt, 234 AD2d 401).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Goldstein, J. P., Friedmann, McGinity and Adams, JJ., concur.